ON MOTION FOR REHEARING
SHIVERS, Judge.
Upon reconsideration of the briefs and record we agree with the wife that since the husband made no request for alimony, the award to the husband of the forty-eight acre farm cannot be justified as lump sum alimony. Neither has the husband established his entitlement to a special equity in the forty-eight acre farm. See Ball v. Ball, supra. The down payment of $20,000 for this farm came from their joint account. Intermingled in this account were not only the husband’s inheritance but also proceeds from the sale of the jointly owned eighty acre farm.
Therefore, appellant’s motion for rehearing is granted, and the award to the husband of a special equity in the forty-eight acre farm is reversed. We recognize that awards relating to the division of property and alimony are interrelated and interdependent. Canakaris, supra. Therefore, we remand the cause to the trial court for further proceedings. In all other respects our original opinion in this case is affirmed.
ROBERT P. SMITH, Jr., C.J., and THOMPSON, J., concur.